DETAILED ACTION
This Office Action incorporates Examiner’s Amendment and Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 07/25/2022, Claims 49, 58, 59, 60, 61 and 68 are amended. Claims 57 and 67 are cancelled. Claims 49-56, 58-66 and 68 are pending. No new matter has been added. 


With respect to the amendment filed 07/25/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claims 49 and 61 to include previously indicated subject matter as allowable of claims 57 and 67. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 49-56, 58-66 and 68 are allowed. 

Examiner’s informed the amendment of typographical error with the Applicant’s representative Attorney Brian Hopkins (Reg. No. 42669). 





Examiner’s Amendment
Please amend Claim 49 as below:

Claim 49, line 23, delete “portion..” and add –portion.--.



















Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 49-56, 58-66 and 68are allowed. 
Independent Claims 49 and 61 respectively recite the limitations of:  a handle sized and shaped to be comfortably grasped by a human user's hand; a dental implement head attached to the handle; and at least one imager with a field of view (FOV), wherein a direction and size of the FOV of the imager is such that when at least a portion of said dental implement head is within said user's mouth, said FOV includes at least a portion of said user's body outside the oral cavity, said device further comprises a processor configured to: acquire from said at least one imager, at least a first image which includes said at least a portion of said user's body outside of said user's oral cavity; acquire from said at least one imager, at least one dental image of a plurality of user dental features; identify said at least a portion of said user's body portion in said first image with respect to said imager; determine, using at least said first image, a position of said dental device with respect to said at least a portion of said user's body portion; 2Application No.: 16/766,647Docket No.: DENT-012/01US 325307-2027 determine a position of said portion of said dental device inside said user's oral cavity with respect to a dental feature using an anatomical model; generate a tooth model of at least one tooth using said at least one dental image; and generate said anatomical model using at least said tooth model and at least said position of said a portion of said user's body portions.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Ortins et al. in paragraphs [0033], [0042], [0055], Figure. 1, discloses an embodiment of personal hygiene device 100 may comprise position member 90 and personal hygiene implement 10. In some embodiments, position member 90 may comprise camera 20, display device 30, and receiving unit 40. In those embodiments, camera 20 and display device 30 may be in signal communication with receiving unit 40, thus allowing camera 20 to transmit image data to receiving unit 40, which in turn transmits the image data to display device 30. Additionally, in such embodiments, receiving unit 40 and display device 30 may be integrally formed together. Alternatively, receiving unit 40 may be integrally formed with camera 20 or camera 20 may be integrally formed with display device 30. In other embodiments, receiving unit 40, display device 30, and camera 20 may integrally formed. In yet other embodiments, receiving unit 40, display device 30 and camera 20 may each be discrete components; Utilizing the designated features described herein can allow position member 90 to measure the orientation and/or location of at least a portion of the face/body of user 80 and/or the location of at least a portion of personal hygiene implement 10. Referring to FIG. 1, as an example, camera 20 may transmit image data regarding the head of user 80 to receiving unit 40. Based upon the image data and designated features selected, receiving unit 40 may determine the location/orientation of the corners of the eyes 50, nostrils 60 and corners of the mouth 70 of user 80. By determining the location/orientation of the corners of the eyes 50, nostrils 60, and corners of the mouth 70, receiving unit 40 can then determine the location and/or orientation of the head of user 80. As another example, camera 20 may transmit image data regarding personal hygiene implement 10 to receiving unit 40. Based upon the image data and designated features selected, receiving unit 40 may determine the location of personal hygiene implement 10. As yet another example, camera 20 may transmit image data with regard to both user 80 and personal hygiene implement 10. As before, based upon the image data and designated features selected, receiving unit 40 may determine the location of user 80 and personal hygiene implement 10. Generally, camera 20 will be chosen such that the camera can transmit image data to receiving unit 40 at a sufficient rate allowing position member 90 to measure the position and/or orientation of user 80 and/or personal hygiene implement 10 as described above; Regardless of the existence of a second camera or whether camera 20 is implemented within personal hygiene implement 10, a camera or cameras may be disposed at, on, or in any suitable location of personal hygiene device 100. For example, the camera may be disposed in the head of personal hygiene implement 10, in the handle of personal hygiene implement 10 and/or in the neck of personal hygiene implement 10.

However, Ortins et al., even if combined, fail to teach or suggest  a handle sized and shaped to be comfortably grasped by a human user's hand; a dental implement head attached to the handle; and at least one imager with a field of view (FOV), wherein a direction and size of the FOV of the imager is such that when at least a portion of said dental implement head is within said user's mouth, said FOV includes at least a portion of said user's body outside the oral cavity, said device further comprises a processor configured to: acquire from said at least one imager, at least a first image which includes said at least a portion of said user's body outside of said user's oral cavity; acquire from said at least one imager, at least one dental image of a plurality of user dental features; identify said at least a portion of said user's body portion in said first image with respect to said imager; determine, using at least said first image, a position of said dental device with respect to said at least a portion of said user's body portion; 2Application No.: 16/766,647Docket No.: DENT-012/01US 325307-2027 determine a position of said portion of said dental device inside said user's oral cavity with respect to a dental feature using an anatomical model; generate a tooth model of at least one tooth using said at least one dental image; and generate said anatomical model using at least said tooth model and at least said position of said a portion of said user's body portions, as required by claims 49 and 61. Indeed, these references are silent about any such scanning and producing model of teeth by scanning inside of the mouth relative to other portion of the body parts where field of view is also outside oral cavity. The remaining cited art of record does not cure this deficiency. Accordingly, claims 49 and 61 are allowed. Claims 50-56 and 58-60 are allowed by virtue of their dependency on claim 49. Claims 62-66 and 68 are allowed by virtue of their dependency on claim 61.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130085591 A1
US 20120015316 A1
US 20220175491 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661